     Case 1:20-cr-00103-JRH-BKE Document 40 Filed 04/22/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION




UNITED STATES OF AMERICA

V.                                           CR120-103

JDA NELSON,et al



                ORDER ON MOTION FOR LEAVE OF ABSENCE



      Jonathan A. Porter and Patrick J. Schwedler having made application to

the Court for a leave of absence, and it being evident from the application that the

provisions of Local Rule 83.9 have been complied with, and no objections having been

received;

      IT IS HEREBY ORDERED THAT Jonathan A. Porter and Patrick J.

Schwedler be granted leave of absence for the following periods: July 12, 2021

through July 16, 2021.

      SO ORDERED,this the.^^^^^ay of April, 2021.

                                      J. RAt^DA^ALLf^           JUDGE
                                      UNITE^TATES DISTRICT COURT
                                     -SO-UTHERN DISTRICT OF GEORGIA
